In an action to recover damages for personal injuries, etc., defendant General Motors Corporation appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, dated April 18,1978, as denied its motion, inter alia, for an order of preclusion. Order modified by adding to the first decretal paragraph, after the word "entirety”, the following: "except that plaintiffs shall be required to state under oath whether they know, at this time, the information *603requested in General Motors’ demand for a bill of particulars. If they furnish said oath stating that they do not know the information, they will be permitted to proceed to disclosure. If, at any time, the plaintiffs learn the information sought by General Motors in the demand for a bill of particulars, they will be required to furnish a supplementary bill of particulars stating said information.” As so modified, order affirmed, insofar as appealed from, without costs or disbursements (see Bell v Toyota, 64 AD2d 585, NYU, July 24, 1978, p 6, col 1). Martuscello, J. P., Latham, Damiani and Titone, JJ., concur.